1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: _______________

 3 Filing Date: September 3, 2015

 4 NOS. 33,255 & 33,078 (Consolidated)

 5 STATE OF NEW MEXICO,

 6       Plaintiff-Appellee,

 7 v.

 8 CARLOS HERRERA,

 9       Defendant-Appellant.

10 Consolidated With

11 STATE OF NEW MEXICO,

12       Plaintiff-Appellee,

13 v.

14 DANIEL HERRERA,

15       Defendant-Appellant.


16 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
17 Douglas R. Driggers, District Judge

18 Hector H. Balderas, Attorney General
19 Yvonne M. Chicoine, Assistant Attorney General
20 Santa Fe, NM

21 for Appellee
1 Robert E. Tangora, L.L.C.
2 Robert E. Tangora
3 Santa Fe, NM

4 for Appellant Carlos Herrera

5 Jorge A. Alvarado, Chief Public Defender
6 Tania Shahani, Assistant Appellate Defender
7 Santa Fe, NM

8 for Appellant Daniel Herrera
 1                                       OPINION

 2 BUSTAMANTE, Judge.

 3   {1}   Appellants’ motion for rehearing is granted. The opinion filed in this case on

 4 August 13, 2015, is withdrawn and this Opinion is substituted in its place.

 5   {2}   In these consolidated cases, Defendants Carlos and Daniel Herrera, brothers,

 6 appeal their convictions for kidnapping, aggravated assault, and conspiracy to commit

 7 kidnapping. We affirm.

 8 BACKGROUND

 9   {3}   Seventeen-year-old Samuel Brown (Brown) and his mother’s boyfriend, Joe

10 Azure (Azure), went to Defendant Carlos Herrera’s (Carlos) apartment to meet with

11 another person who would help Brown record Brown’s music. Defendant Daniel

12 Herrera (Daniel) was also at the apartment. Several other people were also present.

13 Brown and Azure sat at the kitchen counter to wait for the person with the recording

14 equipment. Within a few minutes, Carlos accused Azure and/or Brown of stealing

15 some of his cocaine. An argument ensued. Carlos left the kitchen briefly and returned

16 with Daniel, who picked up a kitchen knife. During the ensuing altercation, Daniel

17 held the knife at Brown’s throat. Carlos told Brown and Azure that they could not

18 leave the apartment until the cocaine was found and “yell[ed] and forc[ed] the door
 1 shut as [Brown and Azure] were trying to open it.” Daniel told Brown that he was

 2 going to kill Brown.

 3   {4}   At some point, Carlos made a phone call and within minutes a third man

 4 arrived. The parties refer to this man as “Zack.” Zack hit Azure over Azure’s left eye

 5 with a weapon that Azure initially thought was “a sidearm that an officer would

 6 carry.” Azure testified that later he concluded that the gun was “a BB gun or a pellet

 7 gun,” but that he “felt [they] were still in danger[.]” Azure required stitches to close

 8 the resulting injury. Then, while Zack brandished the gun, Carlos, Daniel, and Zack

 9 told Brown and Azure to turn out their pockets, strip to their underwear, and sit on

10 the couch. Carlos, Daniel, and Zack searched Brown’s and Azure’s clothes for the

11 cocaine and removed the money and identification they found. They copied down the

12 information on Azure’s identification and kept Brown’s student identification card,

13 as well as Azure’s money. Brown testified that Carlos punched Azure repeatedly in

14 the face while Brown sat on the couch and Daniel held the knife to Brown’s throat.

15 Azure fell into unconsciousness. When he awoke, he and Brown were told to leave

16 and warned not to call the police. They picked up their clothes and left without

17 putting them on. Brown testified that he and Azure were at Carlos’s apartment for at

18 least an hour and a half.




                                              2
 1   {5}   Carlos and Daniel were each indicted for two counts of kidnapping, two counts

 2 of aggravated assault, and one count of conspiracy to commit kidnapping, one count

 3 of armed robbery, and one count of aggravated battery. Carlos was also indicted for

 4 one count of battery. After a jury trial, in which they were tried together, Carlos and

 5 Daniel were convicted of all charges except for aggravated battery and armed

 6 robbery.

 7 DISCUSSION

 8   {6}   On appeal, Carlos and Daniel (collectively, Defendants) make the same three

 9 arguments. First, they argue that the district court erred in denying their request for

10 a jury instruction on kidnapping based on State v. Trujillo, 2012-NMCA-112, 289

11 P.3d 238, cert. quashed, 2015-NMCERT-003, 346 P.3d 1163. Second, they argue that

12 the convictions for aggravated assault and kidnapping violate their right to be free

13 from double jeopardy. Finally, they argue that there was insufficient evidence to

14 support their convictions for kidnapping, aggravated assault, and conspiracy. Carlos

15 does not challenge his conviction for battery.

16   {7}   As a preliminary matter, we first address the State’s contention that

17 Defendants’ kidnapping jury instruction argument was not preserved, and therefore,

18 “[t]his Court is precluded from considering the question.” “Generally, to preserve

19 error on a [district] court’s refusal to give a tendered instruction, the [a]ppellant must



                                               3
 1 tender a legally correct statement of the law.” State v. Jernigan, 2006-NMSC-003,

 2 ¶ 10, 139 N.M. 1, 127 P.3d 537. “However, if the record reflects that the judge clearly

 3 understood the type of instruction the [d]efendant wanted and understood the

 4 tendered instruction needed to be modified to correctly state the law, then the issue

 5 is deemed preserved for appellate review.” Id. Here, the district court heard argument

 6 from both parties on the requested instruction and took a recess to examine it and

 7 Trujillo. In denying Defendants’ request, it ruled that “there [are] significant

 8 differences in the . . . facts of [Trujillo] . . . and this case.” We conclude that

 9 Defendants’ argument was sufficiently preserved in the district court for appellate

10 review.

11   {8}   However, Defendants failed to ensure that the requested instruction was

12 included in the record proper nor was the substance of the requested instruction read

13 into the trial record. “It is . . . the general rule that an appellate court will decline to

14 review claims of error regarding jury instructions if the instructions are not contained

15 in the record on appeal.” G & G Servs., Inc. v. Agora Syndicate, Inc., 2000-NMCA-

16 003, ¶ 17, 128 N.M. 434, 993 P.2d 751; cf. Trujillo v. Baldonado, 1980-NMCA-184,

17 ¶¶ 3-4, 95 N.M. 321, 621 P.2d 1133 (considering the propriety of giving jury

18 instructions even though the instructions were not in the record because the

19 instructions given were the uniform jury instructions prescribed by rule). Although



                                                4
 1 they had an opportunity under Rule 12-209(C) NMRA to supplement the record,

 2 Defendants failed to do so, even after the State pointed out the omission in its answer

 3 brief. In the absence of the proposed instruction, any statements as to the propriety

 4 of the jury instruction would be speculative and akin to an advisory opinion.1

 5   {9}    As to the district court’s denial of the instruction, we agree with the district

 6 court that the facts here are readily distinguishable from those in Trujillo. In Trujillo,

 7 this Court held that “the Legislature did not intend to punish as kidnapping restraint

 8 or movement that is merely incidental to another crime.” 2012-NMCA-112, ¶ 1.

 9 There, the defendant restrained the victim during a two- to four-minute fistfight. Id.

10 ¶ 3. We concluded that the defendant’s kidnapping conviction must be vacated,

11 stating that, “the factual circumstances of [that] case . . . allowed us to determine as

12 a matter of law that the Legislature did not intend [the d]efendant’s conduct to

13 constitute kidnapping.” Id. ¶ 42. We also observed that the facts there did “not present

14 a ‘close call.’ ” Id. ¶ 39.

15   {10}   Here, Brown testified that Carlos told him and Azure that they could not leave

16 until the cocaine was found and that Carlos prevented them from opening the door to

17 the apartment as they tried to leave. In addition, Brown testified that he and Azure

          1
18          The Uniform Jury Instruction (UJI) Committee has proposed revisions to the
19 UJI for kidnapping based in part on the Trujillo holding. See Proposed Revisions to
20 the Uniform Jury Instructions for Criminal Cases, available at
21 https://nmsupremecourt.nmcourts.gov/rules (see Proposal 51).

                                                5
 1 were prevented from leaving the apartment for between one and a half and two hours.

 2 Such a prolonged period of restraint is simply not incidental to or inherent in

 3 aggravated assault under any of the tests described in Trujillo. See id. (applying three

 4 tests for kidnapping to the facts in that case). The facts here thus do not present “[a]

 5 more complicated factual scenario” that must be submitted to the jury. See id. ¶ 42;

 6 State v. Bunce, 1993-NMSC-057, ¶ 8, 116 N.M. 284, 861 P.2d 965 (“A defendant is

 7 entitled to have the jury instructed on his theories of the case if that theory is

 8 supported by the evidence.”).

 9   {11}   Defendants’ remaining arguments are, for the most part, a variation on their

10 first. Defendants argue in essence that there is insufficient evidence to support the

11 kidnapping and aggravated assault convictions because either (1) there is no evidence

12 of the force required for kidnapping beyond that which forms the basis for aggravated

13 assault, or (2) there is insufficient evidence of the use of a deadly weapon required

14 for aggravated assault beyond that which forms the basis for kidnapping. They argue,

15 “Either way, whether the restraint was incidental to the assault, or if the assaults were

16 done in furtherance of the kidnapping, the evidence at most supports only one theory




                                               6
 1 or the other, and thus, can only sustain one conviction or the other.”2 Similarly,

 2 Defendants argue that the conduct underlying the kidnapping and aggravated assault

 3 convictions was “unitary [because] the same continuous struggle gave rise to the

 4 aggravated assault and kidnapping convictions.” They maintain that the Legislature

 5 did not intend to impose multiple punishments for kidnapping and aggravated assault

 6 based on unitary conduct and that, therefore their convictions violate their right to be

 7 free of double jeopardy. See U.S. Const. amends. V and XIV, § 1; N.M. Const. art.

 8 II, § 15; State v. Armijo, 2005-NMCA-010, ¶ 15, 136 N.M. 723, 104 P.3d 1114

 9 (stating that in an analysis of double jeopardy, we ask “whether the conduct

10 underlying the offenses is unitary, i.e., whether the same conduct violates both

11 statutes” and then, if the conduct is unitary, “whether the [L]egislature intended to

12 impose multiple punishments for the unitary conduct” (internal quotation marks and

13 citation omitted)).



           2
14           The jury was instructed that each Defendant could be found guilty of a crime
15   even if he did not commit the acts necessary for the crime if “[t]he defendant intended
16   that the crime be committed[,] . . . [t]he crime was committed[, and] . . . [t]he
17   defendant helped, encouraged[,] or caused the crime to be committed.” UJI 14-2822
18   NMRA. Thus, although only Daniel wielded the knife, it is possible the jury found
19   Carlos guilty of the charges related to the knife or found Daniel guilty of charges
20   based on Carlos’s conduct, based on an accessory theory. See State v. Bahney, 2012-
21   NMCA-039, ¶ 27, 274 P.3d 134 (“[A] person who aids or abets in the commission of
22   a crime is equally culpable and faces the same punishment as a principal.” (internal
23   quotation marks and citation omitted)). It is not clear whether the jury so found.
24   Neither Carlos nor Daniel makes an argument based on accessory liability.

                                               7
 1   {12}   We address these two arguments together because their resolution depends on

 2 the same analysis: whether there is sufficient evidence of independent factual bases

 3 for each conviction. “The test for sufficiency of the evidence is whether substantial

 4 evidence of either a direct or circumstantial nature exists to support a verdict of guilty

 5 beyond a reasonable doubt with respect to every element essential to a conviction.”

 6 State v. Largo, 2012-NMSC-015, ¶ 30, 278 P.3d 532 (internal quotation marks and

 7 citation omitted). In reviewing the evidence, “we resolve all disputed facts in favor

 8 of the [s]tate, indulge all reasonable inferences in support of the verdict, and disregard

 9 all evidence and inferences to the contrary.” Id. (internal quotation marks and citation

10 omitted). Likewise, when reviewing whether conduct is unitary in the double

11 jeopardy context, we “indulge in all presumptions in favor of the verdict.” State v.

12 Urioste, 2011-NMCA-121, ¶ 19, 267 P.3d 820 (internal quotation marks and citation

13 omitted).

14   {13}   The jury was instructed that, in order to convict Defendants for kidnapping, it

15 must find that “[Defendants] restrained or confined [Brown and Azure] by force,

16 intimidation[,] deception; [and Defendants] intended to hold [Brown and Azure]

17 against [their] will[] to inflict physical injury or for the purpose of making the

18 victim[s] do something or . . . keeping the victim[s] from doing something[.]” See UJI

19 14-403 NMRA; NMSA 1978, § 30-4-1 (2003). “The crime of kidnapping is complete



                                               8
 1 when the defendant, with the requisite intent, restrains the victim, even though the

 2 restraint continues through the commission of a separate crime.” State v. Dominguez,

 3 2014-NMCA-064, ¶ 10, 327 P.3d 1092, cert. denied, 2014-NMCERT-005, 326 P.3d
4 1111.

 5   {14}   The premise behind Defendants’ argument is that it was only the brandishing

 6 and use of the knife that prevented Brown and Azure from leaving Carlos’s

 7 apartment. They contend that “[t]he evidence at trial established that in order to

 8 recover Carlos’[s] belongings, Daniel held the knife to Brown’s throat. That action,

 9 in essence, also served to prevent Brown [and] Azure from leaving. ”But this premise

10 ignores the other evidence already discussed, to wit, that Carlos shouted at Brown and

11 Azure, told them they couldn’t leave until his property was found, and pushed the

12 door shut when they tried to open it. The jury could have found that kidnapping was

13 complete, but continuing, at that point. There was also testimony that Carlos and

14 Daniel prevented Brown and Azure from leaving the apartment for at least an hour

15 and a half and that they made Brown and Azure sit on the couch while they searched

16 for the cocaine. This testimony is sufficient to support the kidnapping verdicts.

17   {15}   Moreover, the jury could reasonably have concluded that Brown and Azure

18 were confined in the apartment by force or intimidation when Carlos told Brown and

19 Azure that they couldn’t leave, yelled at them, and closed the door when they tried



                                             9
 1 to leave, conduct that is independent of and distinct from Daniel’s wielding of the

 2 knife. See Urioste, 2011-NMCA-121, ¶ 28 (holding that there was no unitary conduct

 3 where “the jury could reasonably have inferred an independent factual basis for all

 4 three of [the d]efendant’s convictions” and stating that “we do not second-guess the

 5 factual conclusions of a jury”). Since the conduct underlying the two charges was not

 6 unitary, our double jeopardy analysis is concluded. State v. Contreras, 2007-NMCA-

 7 045, ¶ 20, 141 N.M. 434, 156 P.3d 725 (“If the conduct is not unitary, then the

 8 inquiry is at an end and there is no double jeopardy violation.” (internal quotation

 9 marks and citation omitted)).

10   {16}   As to aggravated assault, the jury was instructed that the following elements

11 must be met:

12                 1.       [Defendants] brandished a knife [or] held a knife to the
13          throat of . . . Brown;

14                 2.    [Defendants’] conduct caused [Brown or Azure] to believe
15          [Defendants were] about to intrude on [their] bodily integrity or personal
16          safety by touching or applying force to [them] in a rude, insolent[,] or
17          angry manner; [and]

18                3.    A reasonable person in the same circumstances as [Brown
19          or Azure] would have had the same belief[.]

20 See UJI 14-305 NMRA; NMSA 1978, § 30-3-2(A) (1963). Brown and Azure testified

21 that, after Carlos retrieved him from another room in the apartment, Daniel held the

22 knife at Brown’s throat. Brown testified that Daniel told Brown that he was going to

                                               10
 1 kill Brown. He further testified that Daniel held the knife at his throat while he was

 2 sitting on the couch in his underwear and while Azure was being punched by Carlos.

 3 Other than their argument that the factual basis for the aggravated assault conviction

 4 is the same as that for the kidnapping convictions which we have already addressed,

 5 Defendants argue only that there was no evidence that a reasonable person in Azure’s

 6 position would feel threatened when Daniel held the knife to Brown’s throat. We

 7 disagree. See State v. Arrendondo, 2012-NMSC-013, ¶ 14, 278 P.3d 517 (stating that

 8 to convict for assault “the [prosecution’s] evidence must satisfy both a subjective and

 9 an objective standard”). Azure testified that he and Carlos were “yelling back and

10 forth at each other” about the missing cocaine and that they continued arguing while

11 Daniel held the knife to Brown’s throat. He also testified that he was “maybe about

12 five, six feet” from Brown when Daniel first appeared with the knife and held it to

13 Brown’s throat. Brown testified that later Carlos punched Azure repeatedly in the face

14 while Brown sat on the couch and Daniel held the knife to Brown’s throat. These

15 facts alone, not to mention others already outlined, are sufficient to support the jury’s

16 finding that a reasonable person in either victim’s position would believe that his

17 bodily integrity was threatened by Daniel’s use of the knife. See State v. Phillips,

18 2000-NMCA-028, ¶ 14, 128 N.M. 777, 999 P.2d 421 (stating that “the jury was free




                                              11
 1 to use [its] common sense to look through testimony and draw inferences from all the

 2 surrounding circumstances” (internal quotation marks and citation omitted)).

 3   {17}   In summary, we conclude that Defendants’ convictions for kidnapping and

 4 aggravated assault are (1) supported by the evidence and (2) based on independent

 5 factual bases such that Defendants’ double jeopardy rights are not implicated.

 6   {18}   Finally, Defendants argue that there was insufficient evidence presented to

 7 support their convictions for conspiracy to commit kidnapping. “Conspiracy consists

 8 of knowingly combining with another for the purpose of committing a felony within

 9 or without this state.” NMSA 1978, § 30-28-2(A) (1979). A conspiracy may be

10 formed by words or acts. UJI 14-2810(1) NMRA. “In order to be convicted of

11 conspiracy, the defendant must have the requisite intent to agree and the intent to

12 commit the offense that is the object of the conspiracy.” State v. Trujillo, 2002-

13 NMSC-005, ¶ 62, 131 N.M. 709, 42 P.3d 814 (internal quotation marks and citation

14 omitted). “The agreement need not be verbal, but may be shown to exist by acts [that]

15 demonstrate that the alleged co-conspirator knew of and participated in the scheme.”

16 Id. A conspiracy “may be established by circumstantial evidence.” Id.

17   {19}   Here, Brown and Azure testified that after the argument started, Carlos went

18 into another room and returned with Daniel, who shortly thereafter picked up a knife

19 and held it to Brown’s throat. They testified that both Carlos and Daniel made them



                                             12
 1 strip to their underwear and sit on the couch. Finally, both Carlos and Daniel, along

 2 with Zack, searched Brown’s and Azure’s clothes for the cocaine and removed the

 3 money and identification they found. Viewed in the light most favorable to the

 4 verdict, this testimony supports an inference that Carlos and Daniel worked together

 5 to confine Brown and Azure in the apartment. We conclude that the evidence is

 6 sufficient to support the convictions for conspiracy to commit kidnapping.

 7 CONCLUSION

 8   {20}   We discern no error in the district court’s denial of a jury instruction based on

 9 Trujillo. We also conclude that there was sufficient evidence to support Defendants’

10 convictions for kidnapping, aggravated assault, and conspiracy to commit

11 kidnapping, and that none of the convictions violates the prohibition against double

12 jeopardy. We affirm all of Defendants’ convictions.

13   {21}   IT IS SO ORDERED.

14
15                                           MICHAEL D. BUSTAMANTE, Judge

16 WE CONCUR:


17 __________________________________
18 JONATHAN B. SUTIN, Judge


19 __________________________________
20 J. MILES HANISEE, Judge

                                               13
14